Citation Nr: 1122044	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  99-12 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial compensable evaluation for depressive disorder.

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to January 1989 and from December 1990 to May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was last remanded to the RO in November 2009 for further development.

The Veteran presented testimony at a Board hearing in January 2001, and a transcript of the hearing is associated with his claims folder.  The Veterans Law Judge who conducted the hearing is no longer employed by the Board, and the Veteran was offered a hearing before another Veterans Law Judge in March 2009, but he declined the opportunity.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Based upon the November 2010 supplemental statement of the case and December 2010 correspondence from the Veteran, the Veteran apparently was scheduled for a VA examination for his depression as a result of the Board's last remand, but he was unable to appear for that examination.  He has indicated that he had difficulty with VA in attempting repeatedly to reschedule that examination.  Basically, it appears that the Veteran is willing to report for an examination, but that he could not appear for the one that was scheduled in March 2010.  Under the circumstances, the Board believes a rescheduling of the examination is necessary to fully assist the Veteran with his claim.  38 C.F.R. § 3.159 (2010).  The issue of a TDIU is inextricably intertwined with the matter of a higher rating for the Veteran's service-connected depression, and so it should be readjudicated again after development of that issue. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an appropriate VA examination to determine the severity of his service-connected depressive disorder.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Examination findings should be clearly reported to allow for application of VA rating criteria.  A Global Assessment of Functioning (GAF) score should be reported.    

2.  After completion of the above, the RO should review the expanded record and readjudicate the Veteran's pending claims for a higher rating for depression and for TDIU.  The Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


